Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
2.	Claims 1-29 are pending and currently under consideration for patentability under 37 CFR 1.104.  
Drawings
The drawings are objected to because of the following informalities:
Figures 6-9a are objected to because it appears to be a grayscale photograph, which is not ordinarily permitted unless the photograph is the only practicable medium for illustrating the invention (see 37 CFR 1.84(b)). Figs. 6-9a depict graphs which could be illustrated with traditional line drawings (similar to Fig. 10A). Furthermore, Figs. 6-9a are objected to because the details of the graphs and the labels of their axes are illegible.
Fig. 9B is objected to because the labels on the X and Y axes are illegible.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following feature(s) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
The chest compression being generated within 75 milliseconds after the R-wave peak (claim 9) has not been shown. None of the figures appear to show the chest compression beginning after the R-wave peak.
The chest compression being generated within 50 milliseconds after the R-wave peak (claim 10) has not been shown. None of the figures appear to show the chest compression beginning after the R-wave peak.
The chest compression being generated within 125 milliseconds after the R-wave peak (claim 11) has not been shown. None of the figures appear to show the chest compression beginning after the R-wave peak.
The chest compression being generated within 15 milliseconds after the R-wave peak (claim 12) has not been shown. None of the figures appear to show the chest compression beginning after the R-wave peak.
The chest compression being generated within 5 milliseconds after the R-wave peak (claim 13) has not been shown. None of the figures appear to show the chest compression beginning after the R-wave peak.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New 
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
In the instant case, the abstract recites “comprise” in line 2. This is legal phraseology often used in patent claims, which should be avoided.
Claim Objections
Claim 1 is objected to because of the following informalities:
Claim 1, line 3 recites “ECG” and this acronym should be specifically defined the first time it is used in the claims. For example, --Electrocardiogram (ECG)--.  
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“an automated chest compressor configured to provide chest compressions to the patient” in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 2-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2, lines 2-3 recite “a target depth of the chest compression is achieved within the predetermined time” which is confusing because “a predetermined time” has been recited in claim 1 as time that the chest compression is generated. Thus, “the predetermined time” of claim 1 is referring to a specific point in time, but “the predetermined time” in claim 2 is referring to a time period.
Claim 3, lines 1-3 recite “the predetermined time … is a range approximately 125 milliseconds before a peak of an R-wave to 150 milliseconds after the peak of the R-wave” and it is unclear if this means that the chest compression occurs at some point within this range, or whether this means the chest compression occurs for this entire period (i.e., starting at 125 milliseconds before the peak, and ending 150 milliseconds after the peak). For purposes of examination, this has been interpreted to require that the chest compression start at some point within this range, because there are no drawings that depict the alternative interpretation of a chest compression starting 125 milliseconds before the R-wave peak and ending 150 milliseconds after the R-wave peak. Fig. 5F is the closest figure to that interpretation, but the compression clearly extends beyond the 150 millisecond mark.
Claim 4, lines 1-3 recite “the predetermined time … is a range approximately 100 milliseconds before a peak of an R-wave to 100 milliseconds after the peak of the R-some point within this range, or whether this means the chest compression occurs for this entire period (i.e., starting at 100 milliseconds before the peak, and ending 100 milliseconds after the peak). For purposes of examination, this has been interpreted to require that the chest compression start at some point within this range, because there are no drawings that depict the alternative interpretation of a chest compression starting 100 milliseconds before the R-wave peak and ending 100 milliseconds after the R-wave peak. 
Claim 5, lines 1-3 recite “the predetermined time … is a range approximately 75 milliseconds before a peak of an R-wave to 75 milliseconds after the peak of the R-wave” and it is unclear if this means that the chest compression occurs at some point within this range, or whether this means the chest compression occurs for this entire period (i.e., starting at 75 milliseconds before the peak, and ending 75 milliseconds after the peak). For purposes of examination, this has been interpreted to require that the chest compression start at some point within this range, because there are no drawings that depict the alternative interpretation of a chest compression starting 75 milliseconds before the R-wave peak and ending 75 milliseconds after the R-wave peak.
Claim 7, lines 1-3 recite “the predetermined time … is a range from approximately 125 milliseconds before the peak of the R-wave to 150 milliseconds after the peak of the R-wave” and it is unclear if this means that the chest compression occurs at some point within this range, or whether this means the chest compression occurs for this entire period (i.e., starting at 125 milliseconds before the peak, and ending 150 milliseconds after the peak). For purposes of examination, this has been some point within this range, because there are no drawings that depict the alternative interpretation of a chest compression starting 125 milliseconds before the R-wave peak and ending 150 milliseconds after the R-wave peak. Fig. 5F is the closest figure to that interpretation, but the compression clearly extends beyond the 150 millisecond mark.
Claim 7, line 2 recites “the peak” which lacks antecedent basis. 
Claim 7, line 2 recites “the R-wave” which lacks antecedent basis.
Claim 8, lines 1-3 recite “the predetermined time … is a range from approximately 100 milliseconds before the peak of the R-wave to 100 milliseconds after the peak of the R-wave” and it is unclear if this means that the chest compression occurs at some point within this range, or whether this means the chest compression occurs for this entire period (i.e., starting at 100 milliseconds before the peak, and ending 100 milliseconds after the peak). For purposes of examination, this has been interpreted to require that the chest compression start at some point within this range, because there are no drawings that depict the alternative interpretation of a chest compression starting 100 milliseconds before the R-wave peak and ending 100 milliseconds after the R-wave peak. 
Claim 8, line 2 recites “the peak” which lacks antecedent basis. 
Claim 8, line 2 recites “the R-wave” which lacks antecedent basis.
The remaining claims are rejected based on their dependence on a rejected base claim.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-29 are rejected under 35 U.S.C. 103 as being unpatentable over Rothman et al. (6,179,793) in view of Paradis et al. (2012/0016179) Taylor et al. (2017/0035650).

Rothman does not specifically state the system has a memory, and is silent regarding determining, based on analysis of the ECG signals, whether the patient is in a condition of unconscious hypotension with organized ECG. However, with respect to the memory, it is noted that volatile and non-volatile memory are well-known and merely provide expected results such as allowing the computer controller (322) to store operating instructions or at least temporarily store data such as user inputs. 
Furthermore, Paradis teaches a related chest compression system for improving cardiac output (see Fig. 1) which has an ECG sensor (sensor 12, Fig. 1; see the first sentence of [0077]) that is configured to detect cardiac electrical activity and myocardial motion (see the last sentence of [0097] and 602, Fig. 6A) which can determine a state of hypotension (see the second sentence of [0050] and see the first two sentences of [0070]) with organized ECG (see the last six lines of [0098], the ECG is configured to detect whatever ECG the patient has. For example, an infrequent heartbeat which would have an organized, albeit slow signal). Paradis states that the ECG sensor signals provide the controller and health care worker information to determine whether to initiate chest compressions (see the first sentence of [0098]). Additionally, the Paradis controller (controller 14, Fig. 1) includes memory to store algorithms for the 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Rothman to include a memory to store algorithms and expected sensor signals for comparison, and to perform analysis of the ECG signals to determine whether a patient has hypotension with organized ECG as taught by Paradis because the memory will allow sensed signals to be compared to expected values, and the ECG signal analysis can be used to help the controller or healthcare worker to determine whether to initiate chest compressions.
The modified Rothman/Paradis system does not specifically state that the analysis of the ECG signals would indicate whether the patient is unconscious.
Taylor teaches a related CPR chest compression system (Fig. 4, Fig. 28) that has an ECG sensor to determine a condition of consciousness based on an analysis of ECG signals such as a QRS complex (consciousness detector 1046, Fig. 10; see lines 1-8 of [0107]). The CPR system uses detected consciousness values (826, Fig. 8) to determine the likelihood that the patient is conscious or unconscious (see Fig. 8 and see para. [0095]). If a patient is unconscious, then the chest compressions may be suggested to follow a “normal mode” (454, Fig. 4; 2852, Fig. 28) and if the patient is likely conscious, then the chest compressions may be suggested to follow a relatively “tranquil mode” (454, Fig. 4; 2854, Fig. 28). The tranquil mode is less disturbing to the patient, which is beneficial because otherwise a patient that is semi- or fully conscious 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Rothman/Paradis to include a consciousness detection mechanism using the ECG signals as taught by Taylor so that the chest compressions can be adjusted based upon whether the patient is conscious or unconscious. This is beneficial because otherwise a patient that is semi- or fully conscious would experience excessive pain and suffering from a relatively normal chest compression mode (see lines 5-11 of [0063] of Taylor).
Regarding claim 2, the modified Rothman/Paradis/Taylor device as currently combined discloses wherein the automated chest compressor is configured to apply the chest compression such that a target pressure of the chest compression is achieved within the predetermined time relative to the QRS complex (see peak compression pressure 216, Fig. 2. of Rothman, which is reached within approximately 100 milliseconds after the T-wave peak 214, Fig. 2), but does not specifically state that the target pressure would have an associated target depth.
Taylor additionally teaches that known chest compression machines can be programmed to automatically reach a specific depth (see the last sentence of [0006] and see the last two sentences of [0066]), and the target depth of the compressions can be adjusted based upon the detected consciousness of the patient (see all of para. [0162]).

Regarding claim 3, the modified Rothman/Paradis/Taylor device discloses wherein the predetermined time relative to the QRS complex is a range approximately 125 milliseconds before a peak of an R-wave to 150 milliseconds after the peak of the R-wave (the predetermined time is within 100 to 150 milliseconds of the R-wave, see compression 210 in Fig. 2 and see col. 8, lines 39-60 of Rothman).
Regarding claim 4, the modified Rothman/Paradis/Taylor device discloses wherein the predetermined time relative to the QRS complex is a range approximately 100 milliseconds before a peak of an R-wave to 100 milliseconds after the peak of the R-wave (the predetermined time is within 100 to 150 milliseconds of the R-wave, see compression 210 in Fig. 2 and see col. 8, lines 39-60 of Rothman. Furthermore, the compression 210 is shown to start less than approximately 50 milliseconds after the R-wave in Fig. 2 of Rothman. Thus, since at least a portion of the compression has started within 100 milliseconds after the peak of the R-wave, this reads on the claim language).
Regarding claim 5, the modified Rothman/Paradis/Taylor device discloses wherein the predetermined time relative to the QRS complex is a range approximately start less than approximately 50 milliseconds after the R-wave in Fig. 2 of Rothman. Thus, since at least a portion of the compression has started within 75 milliseconds after the peak of the R-wave, this reads on the claim language).
Regarding claim 6, the modified Rothman/Paradis/Taylor device as currently combined is silent regarding the target depth is a compression depth between 2 inches and 2.4 inches. 
However, Taylor additionally teaches that the American Heart Association suggests compression depths of 2 inches (1”-2” or even deeper, see the last two sentences of [0066]).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the target depth of Rothman/Paradis/Taylor to be 2 inches as taught by Taylor because this depth is suggested by the American Heart Association to be relatively safe and effective for restoring optimum blood circulation. 
Regarding claim 7, the modified Rothman/Paradis/Taylor device discloses wherein the predetermined time relative to the QRS complex is a range approximately 125 milliseconds before a peak of an R-wave to 150 milliseconds after the peak of the 
Regarding claim 8, the modified Rothman/Paradis/Taylor device discloses wherein the predetermined time relative to the QRS complex is a range from approximately 100 milliseconds before the peak of the R-wave to 100 milliseconds after the peak of the R-wave (the predetermined time is within 100 to 150 milliseconds of the R-wave, see compression 210 in Fig. 2 and see col. 8, lines 39-60 of Rothman. Furthermore, the compression 210 is shown to start less than approximately 50 milliseconds after the R-wave in Fig. 2 of Rothman. See also col. 16, lines 65-66. Thus, since at least a portion of the compression has started within 100 milliseconds after the peak of the R-wave, this reads on the claim language).
Regarding claim 9, the modified Rothman/Paradis/Taylor device discloses wherein the at least one processor is configured to generate the output to apply the chest compression synchronized with the R-wave within 75 milliseconds or less after the peak of the R-wave (the chest compression 210 in Fig. 2 is initiated less than approximately 50 milliseconds after the R-wave in Fig. 2 of Rothman. See also col. 16, lines 65-66. Thus, since at least a portion of the compression has been generated within 75 milliseconds after the peak of the R-wave, this reads on the claim language). 
Regarding claim 10, the modified Rothman/Paradis/Taylor device discloses wherein the at least one processor is configured to generate the output to apply the chest compression synchronized with the R-wave within 50 milliseconds or less after the peak of the R-wave (the chest compression 210 in Fig. 2 is initiated less than 
Regarding claim 11, the modified Rothman/Paradis/Taylor device discloses wherein the at least one processor is configured to generate the output to apply the chest compression synchronized with the R-wave within 125 milliseconds or less after the peak of the R-wave (the predetermined time is within 100 to 150 milliseconds of the R-wave, see compression 210 in Fig. 2 and see col. 8, lines 39-60 of Rothman. Furthermore, the compression 210 is shown to start less than approximately 50 milliseconds after the R-wave in Fig. 2 of Rothman. See also col. 16, lines 65-66. Thus, since at least a portion of the compression has started within 125 milliseconds after the peak of the R-wave, this reads on the claim language).
Regarding claim 12, the modified Rothman/Paradis/Taylor device discloses wherein the at least one processor is configured to generate the output to apply the chest compression synchronized with the R-wave approximately 30 milliseconds after the peak of the R-wave (see col. 16, lines 65-66 of Rothman), but is silent regarding generating the output 15 milliseconds or less after the peak of the R-wave.
However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the processor of Rothman/Paradis/Taylor to generate the compression signal 15 milliseconds or less after the peak of the R-wave, since it has been held that where the general conditions of a claim are disclosed in the prior art (Rothman discloses providing a chest compression In re Aller, 105 USPQ 233.  MPEP 2144.05.
Regarding claim 13, the modified Rothman/Paradis/Taylor device discloses wherein the at least one processor is configured to generate the output to apply the chest compression synchronized with the R-wave approximately 30 milliseconds after the peak of the R-wave (see col. 16, lines 65-66 of Rothman), but is silent regarding generating the output 5 milliseconds or less after the peak of the R-wave.
However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the processor of Rothman/Paradis/Taylor to generate the compression signal 5 milliseconds or less after the peak of the R-wave, since it has been held that where the general conditions of a claim are disclosed in the prior art (Rothman discloses providing a chest compression corresponding to heart systole, see col. 15, lines 48-51 and see that systole begins at the R-wave peak 214 in Fig. 2 of Rothman. Additionally, Rothman discloses the compression occurring 30 milliseconds after the R-wave peak, see col. 16, lines 65-66), discovering the optimum or workable ranges (i.e., 5 milliseconds or less) involves only routine skill in the art.  In re Aller, 105 USPQ 233.  MPEP 2144.05.
Regarding claim 14, the modified Rothman/Paradis/Taylor device discloses wherein the at least one processor is configured to detect the QRS complex (Q, R, S, 
Regarding claim 15, the modified Rothman/Paradis/Taylor device is silent regarding wherein the at least one processor is configured to generate the output to apply the chest compression synchronized with the R-wave 80 milliseconds or less before the peak of the R-wave. 
However, it is noted that Rothman discloses that the compression should occur during heart systole, see col. 15, lines 48-51 and see that systole begins at the R-wave peak 214 in Fig. 2 of Rothman. Paradis also states that chest compression optimally occurs during the ejection phase immediately following the QRS wave (see the last two sentences of [0113] and Figs. 7B-8 of Paradis). Additionally, Rothman’s compression does not immediately reach the desired pressure (see 216, Fig. 2 of Rothman). 
Since there is a natural lag between the initial generation of the compression and the resulting compression pressure, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the processor of Rothman/Paradis/Taylor to generate the output to apply the chest compression synchronized with the R-wave 80 milliseconds or less before the peak of the R-wave, since it has been held that where the general conditions of a claim are disclosed in the prior art (both Rothman and Paradis disclose detecting the known In re Aller, 105 USPQ 233.  MPEP 2144.05.
Regarding claim 16, the modified Rothman/Paradis/Taylor device is silent regarding wherein the at least one processor is configured to generate the output to apply the chest compression synchronized with the R-wave 15 milliseconds or less before the peak of the R-wave. 
However, it is noted that Rothman discloses that the compression should occur during heart systole, see col. 15, lines 48-51 and see that systole begins at the R-wave peak 214 in Fig. 2 of Rothman. Paradis also states that chest compression optimally occurs during the ejection phase immediately following the QRS wave (see the last two sentences of [0113] and Figs. 7B-8 of Paradis). Additionally, Rothman’s compression does not immediately reach the desired pressure (see 216, Fig. 2 of Rothman). 
Since there is a natural lag between the initial generation of the compression and the resulting compression pressure, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the processor of Rothman/Paradis/Taylor to generate the output to apply the chest compression synchronized with the R-wave 15 milliseconds or less before the peak of In re Aller, 105 USPQ 233.  MPEP 2144.05.
Regarding claim 17, the modified Rothman/Paradis/Taylor device is silent regarding wherein the at least one processor is configured to generate the output to apply the chest compression synchronized with the R-wave 10 milliseconds or less before the peak of the R-wave. 
However, it is noted that Rothman discloses that the compression should occur during heart systole, see col. 15, lines 48-51 and see that systole begins at the R-wave peak 214 in Fig. 2 of Rothman. Paradis also states that chest compression optimally occurs during the ejection phase immediately following the QRS wave (see the last two sentences of [0113] and Figs. 7B-8 of Paradis). Additionally, Rothman’s compression does not immediately reach the desired pressure (see 216, Fig. 2 of Rothman). 
Since there is a natural lag between the initial generation of the compression and the resulting compression pressure, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the In re Aller, 105 USPQ 233.  MPEP 2144.05.
Regarding claim 18, the modified Rothman/Paradis/Taylor device discloses wherein the at least one processor is configured to analyze the QRS complex to identify the R-wave prior to the peak of the R-wave (the modified device analyzes the ECG signal to indicate various characteristics of the signal, including the P-wave as seen in Fig. 2 of Rothman and in Fig. 8 of Paradis, and this P-wave is known indicate atrial electrical activation and to precede the R-wave as seen in these figures and as described in the penultimate sentence of [0113] of Paradis) to generate the output such that the output is synchronized at the peak of the R-wave (the output compression is synchronized with the peak of the R-wave, under a delay of 100 to 150 milliseconds, see col. 8, lines 39-60 of Rothman). 

Regarding claim 20, the modified Rothman/Paradis/Taylor device as currently combined is silent regarding wherein the at least one hemodynamic activity sensor includes at least one of: an invasive blood pressure sensor, pulse oximetry sensor, a Doppler ultrasonography sensor, a plethysmography sensor, a phonocardiography sensor, an echocardiography sensor, and a transthoracic impedance sensor. 
However, Paradis additionally teaches the use of hemodynamic activity sensors (see also the last sentence of [0027] and the second sentence of [0017]) including at least one of an invasive blood pressure sensor (see the second sentence of [0063]), pulse oximetry sensor, a Doppler ultrasonography sensor, a plethysmography sensor, a phonocardiography sensor, an echocardiography sensor, and a transthoracic impedance sensor (see the second sentence of [0017]). These measures of hemodynamic status of the patient can be used to help optimize chest compressions for the best patient blood flow (see the first two sentences of [0013] and the last sentence of [0096]).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Rothman/Paradis/Taylor to additionally include hemodynamic activity sensors such as Doppler ultrasonography etc. as taught by Paradis so that these sensors can provide 
Regarding claim 21, the modified Rothman/Paradis/Taylor device is silent regarding the least one hemodynamic activity sensor includes a radio frequency sensor, but Applicant has admitted that these non-invasive radio frequency sensors are known in the art (see the last sentence of [0100] of the published application). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the hemodynamic activity sensor to include a well-known radio frequency sensor such as the sensors admitted to be known by Applicant, because this will provide an expected result of detecting blood flow parameters non-invasively as part of the hemodynamic analysis and feedback.
Regarding claim 22, the modified Rothman/Paradis/Taylor device discloses wherein the automated chest compressor comprises a compression belt (the compression belt 333L, 333R, Fig. 3, can be used as stated in the last sentence of [0057] of Taylor) and a belt tensioner (the motor, see the last sentence of [0053] of Taylor) configured to tighten the compression belt around the thorax of the patient in order to compress the thorax of the patient (see the last sentence of [0053] of Taylor) at a resuscitative rate (the rate associated with the QRS complex, as generally disclosed by Rothman). 

For example, Paradis additionally teaches the use of a piston (piston 20, Fig. 1) that has at least one chest compression pad (force interface member 18, Fig. 1) affixed thereto (see Fig. 1), to provide the compression to the chest. The selection of the pad(s) can allow the vector of the force applied by the chest compression to be varied to enhance cardiac output (see the last two sentences of [0082]).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the automated chest compressor of Rothman/Paradis/Taylor to include at least one compression pad as taught by Paradis so it can have its vector of force selectively varied to enhance cardiac output.
Regarding claim 24, the modified Rothman/Paradis/Taylor device discloses a patient monitor (display monitor 341, Fig. 3-1 of Rothman), the patient monitor including an output device to generate audible or visual feedback to a rescuer (display monitor 
Regarding claim 25, the modified Rothman/Paradis/Taylor device discloses wherein the visual feedback includes display of at least one of a patient's heart rate, blood pressure, ECG waveform, aortic pressure (AOP), right atrial Pressure (RAP), intracranial pressure (ICP), carotid blood flow, jugular blood flow, and an indication of an applied chest compression (the display monitor 341 of Rothman includes display of at least blood pressure and the ECG waveform, see col. 16, lines 35-40 of Rothman). 
Regarding claim 26, the modified Rothman/Paradis/Taylor device discloses wherein the at least one processor is configured to: determine a fiducial point (such as an R-wave 214, Fig. 2 of Rothman) based on the detected QRS complex (see col. 8, lines 45-60 of Rothman), and generate the output to apply the chest compression synchronized with the fiducial point within a range from approximately 125 milliseconds before the fiducial point to 150 milliseconds after the fiducial point (within 100 to 150 milliseconds of the R-wave, see col. 8, lines 45-60 of Rothman). 
Regarding claim 27, the modified Rothman/Paradis/Taylor device discloses wherein the at least one processor is configured to generate the output to apply the chest compression synchronized with the fiducial point within 100 milliseconds or less after the fiducial point (the predetermined time is within 100 to 150 milliseconds of the R-wave, see compression 210 in Fig. 2 and see col. 8, lines 39-60 of Rothman. Furthermore, the compression 210 is shown to start less than approximately 50 
Regarding claim 28, the modified Rothman/Paradis/Taylor device discloses wherein the at least one processor is configured to generate the output to apply the chest compression synchronized with the fiducial point within 75 milliseconds or less after the fiducial point (the chest compression 210 in Fig. 2 is initiated less than approximately 50 milliseconds after the R-wave in Fig. 2 of Rothman. See also col. 16, lines 65-66. Thus, since at least a portion of the compression has been generated within 75 milliseconds after the peak of the R-wave, this reads on the claim language). 
Regarding claim 29, the modified Rothman/Paradis/Taylor device discloses wherein the at least one processor is configured to generate the output to apply the chest compression synchronized with the fiducial point within 50 milliseconds or less before the fiducial point. the modified Rothman/Paradis/Taylor device is silent regarding wherein the at least one processor is configured to generate the output to apply the chest compression synchronized with the fiducial point (R-wave) within 50 milliseconds or less before the fiducial point (R-wave). 
However, it is noted that Rothman discloses that the compression should occur during heart systole, see col. 15, lines 48-51 and see that systole begins at the R-wave peak 214 in Fig. 2 of Rothman. Paradis also states that chest compression optimally occurs during the ejection phase immediately following the QRS wave (see the last two 
Since there is a natural lag between the initial generation of the compression and the resulting compression pressure, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the processor of Rothman/Paradis/Taylor to generate the output to apply the chest compression synchronized with the R-wave 50 milliseconds or less before the peak of the R-wave, since it has been held that where the general conditions of a claim are disclosed in the prior art (both Rothman and Paradis disclose detecting the known characteristics of an ECG signal to provide a chest compression where the compression is meant to be at its full pressure immediately after the ejection phase, during heart systole, which begins right at the R-wave peak 214 in Fig. 2 of Rothman), discovering the optimum or workable ranges (i.e., beginning the chest compression just before the R-wave by 50 milliseconds or less, to take into account the natural lag between the initial generation of compression and the resulting compression pressure) involves only routine skill in the art.  In re Aller, 105 USPQ 233.  MPEP 2144.05.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Dillon (5,514,079) discloses a method for promoting circulation of blood, which compresses the legs according to a detected QRS complex. Lurie et al. (2002/0069878) discloses a related apparatus for enhancing blood flow. Lurie et al. (2010/0319691) discloses a compression device for enhancing blood flow for patients suffering from hypotension. Freeman (2011/0301513) discloses a CPR system that .
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER E MILLER whose telephone number is (571)270-1473. The examiner can normally be reached Mon- - Fri 9:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-4835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/CHRISTOPHER E MILLER/Examiner, Art Unit 3785                                                                                                                                                                                                        

/TU A VO/Primary Examiner, Art Unit 3785